                            Case 1:19-cr-00589-KMW Document 9 Filed 11/08/19 Page 1 of 1




                                                            Law Office of
                                                     GUY OKSENHENDLER
                                                      194 Bums Street, Suite I
                                                    Forest Hills, New York 11375
                                                           (917) 804-8869
                                                                                         MEMO ENDORSED
                                                     goksenhendleresq@aol.com


                                                                       November 8, 2019
                  VIAECF

                  Honorable Kimba M. Wood
                  United States District Judge                                            USDSSDNY
                  Southern District of New York                                           DOCUMENT
                  500 Pearl Street                                                        ELECTRONICALLY FILED
                  New York, New York 10007
                                                                                          DOC #: - - - - - , - -- - r --
                         Re:     United States v David Valerio                            DATE FILED: ////ex, I '1     I
                                 19Cr5~ KMW)
                                 Request for Adjournment of Status Conference

                  Dear Judge Wood:

                         Reference is made to the scheduled conference before Your Honor on November 12,
                  2019 for defendant David Valerio in the above-entitled case. It is respectfully requested that the
                  conference in the instant case be adjourned on consent until December 2, 2019. Counsel needs
                  additional time to meet with his client! in advance of the conference as the parties are working
                  toward a resolution of this matter short of trial.

                          Prior to making this request, counsel spoke with and gained the consent of Assistant
                  United States Attorney Thomas Wright to make this request of the Court for an adjournment of
                  the status conference.

                         Additionally, due to the ongoing plea negotiations, it is requested that time under 18 USC


c~
~ ~1
Jrtlt'\1U'-
              f   3161 be excluded through any new adjourned date. The parties specifically consent to any such
                  exclusion of time .
                                                                            rr<e.--tna I C • ... -H:l'l:'1L.<_
                         Accordingly, it is respectfully requested that the seMi@ReiRg in this matter be adjourned
                  until December 2, 2019 or any date thereafter convenient to the Court.
                                                                                                            1fu... (~,,*       is   d~~-
                                                                       Respectfully submitted,              1\u_ r~An\J        Cor't-
                                                                                                             et,(\u.. iJ ~)~IA(l1J
                                                                       Isl   qu't 0/utZnluinJu.1'            -+a De~Mwt, 201 'f,
                                                                                                             a-t 2 :0Op.fY/.
                                                                       Guy Oksenhendler
                                                                                                     fl- l Z - tq
                                                                                                    SO ORU,RBDt N.Y., N.Y;
                                                                                                       ~
                                                                                                       KIMBAM. WOOD
                                                                                                             U.S.DJ.
